Application for an injunction pending appellate review having been submitted to Justice KAGAN and by her referred to the Court, the Court orders: Respondents are temporarily enjoined from enforcing against applicants the contraceptive coverage requirements imposed by the Patient Protection and Affordable Care Act, 42 U.S.C. § 300gg-13(a)(4), and related regulations, pending the receipt of a response and reply and further order of the Court. The response to the application is due Wednesday, July 2, 2014, by 10 a.m. The reply is due Wednesday, July 2, 2014, by 5 p.m.